Citation Nr: 1015631	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1962. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that no new and material evidence had 
been received to reopen the claims for the issues currently 
on appeal.

As support for his claim, the Veteran requested a hearing 
before a Veterans Law Judge at the RO in his July 2005 VA 
Form 9.  However, he postponed a hearing scheduled for July 
2009 and failed to report for a hearing scheduled for 
February 2010.  No reason has been provided by the Veteran or 
his representative regarding his failure to report for the 
February 2010 hearing.  The request for a Travel Board 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(c),(e) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  Without the submission of new and material evidence, 
the Board does not have jurisdiction to review the claim on 
the merits.  Butler v. Brown, 9 Vet. App. 171 (1996); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993).

As a preliminary matter, the Veteran has not been provided 
with notice of the basis of the prior denials of service 
connection, although he has been notified of the elements 
required to reopen a previously-denied claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It appears to the Board 
that the Veteran has provided all available evidence, but the 
Board cannot determine that the Veteran would not have 
identified additional evidence if he had received notice in 
compliance with Kent.  To avoid prejudice to the Veteran, the 
originating agency must provide the appropriate notice to the 
Veteran, and again adjudicate the question of whether the 
previously-denied claims should be reopened, before the Board 
decides the issues.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as applied to requests to 
reopen claims, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter must state the basis of the 
prior denials of service connection for 
a spine disorder (February 1998, 
September 1998, and January 1999, 
denied as not well-grounded) and for a 
right knee disorder (February 1998, 
September 1998, and January 1999, no 
new and material evidence to reopen a 
previously-denied claim, denied in 1967 
on the basis of no chronic disorder in 
service), and indicate what evidence is 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient. 

2.	Thereafter, readjudicate the Veteran's 
claims, after conducting any necessary 
development, to include readjudication 
of either or both claims on the merits 
if new and material evidence is 
received.  If any benefits sought on 
appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


